NOT FOR PUBLICATION                            FILED
                                                                          SEP 16 2020
                    UNITED STATES COURT OF APPEALS
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

CECILE ANDREA BROWN,                             No. 20-35651

                Plaintiff-Appellant,             D.C. No. 3:20-cv-05640-RSM

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA, Board of
Veteran Appeals,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Western District of Washington
                   Ricardo S. Martinez, District Judge, Presiding

                           Submitted September 8, 2020**

Before:      TASHIMA, SILVERMAN, and OWENS, Circuit Judges.

      Cecile Andrea Brown appeals pro se from the district court’s order

dismissing her Federal Tort Claims Act (“FTCA”) action against the Board of

Veterans Appeals alleging tort claims related to her late father’s disability award.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1915(e)(2)(B). Barren v. Harrington, 152 F.3d 1193, 1194 (9th

Cir. 1998) (order). We affirm.

      The district court properly dismissed Brown’s action because Brown failed

to allege facts sufficient to state a claim and her request for damages was frivolous.

See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se

pleadings are construed liberally, a plaintiff must allege facts sufficient to state a

plausible claim); Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“A pleading that

offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

of action will not do.’”) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)); see also Nietzke v. Williams, 490 U.S. 319, 325 (1989) (“[A] complaint,

containing as it does both factual allegations and legal conclusions, is frivolous

where it lacks an arguable basis either in law or in fact [.]”).

      The district court properly concluded that Brown failed to establish that

venue was proper in the Western District of Washington. See 28 U.S.C. § 1402

(venue provisions for FTCA actions).

      The district court did not abuse its discretion in denying Brown’s motion for

reconsideration because Brown failed to establish any basis for relief under Local

Civil Rule 7(h)(1). See W.D. Wash. R. 7(h)(1) (explaining that reconsideration

motions will be denied absent “a showing of manifest error in the prior ruling or a

showing of new facts or legal authority which could not have been brought to its



                                            2                                    20-35651
attention earlier with reasonable diligence”); Bias v. Moynihan, 508 F.3d 1212,

1223 (9th Cir. 2007) (setting forth standard of review).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not presented to the district court. See

United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      All pending motions are denied.

      AFFIRMED.




                                          3                                       20-35651